Citation Nr: 1125080	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for abdominal adhesions. 

3.  Entitlement to service connection for neck pain. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1985 to June 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision. 

The issues of service connection for a cervical spine condition and of a compensable rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a current disability related to the abdominal adhesions which were treated during her time in military service. 


CONCLUSION OF LAW

Criteria for service connection for abdominal adhesions have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran's claim for service connection for abdominal adhesions was denied in July 2008.  In doing so, it was acknowledged that the Veteran had a long history of abdominal pain while in service; and that service treatment records showed that she had been treated for abdominal adhesions while in service with lysis and removal procedures.  However, the rating decision found that there was no showing that the abdominal adhesions caused any residual chronic disability.

The Veteran underwent a VA examination in March 2008 prior to discharge from active duty.  The examiner noted that in 2005, extensive pelvic adhesions had been detected.  The abdominal adhesions were lysed, but the scar tissue adhered to the inner wall and had to be removed by a subsequent surgery in 2006.  This procedure went off without complication.  The Veteran reported that she continued to experience lower abdominal pain every day, usually after eating.  The examiner diagnosed the Veteran with a history of abdominal adhesions, chronic, treated twice with lysis and removal procedures.  Next to an entry entitled "functional assessment" the examiner wrote "this issue has significant potential for causing future functional impairment."

The Veteran disagreed with the denial of service connection, arguing that her children were born naturally and she did not have any c-sections as was reported in the VA examination report.  However, while this notation may be a mistake, the Veteran's claim was denied because it was concluded that the examination did not reveal a current disability, not based on the method by which the Veteran's children were born.

Regardless, the fact remains that the evidence clearly establishes that Veteran had adhesions during service which were removed, but as the examiner in March 2008 acknowledged, the Veteran's abdominal adhesions had significant potential for causing future functional impairment.  As such, the Veteran's adhesions satisfy the criteria for service connection in that the abdominal adhesions clearly began in service, they can produce disability, and indeed, the Veteran has continued to have abdominal pain since that time.  Although the Veteran may not currently be experiencing impairment from abdominal adhesions to a compensable degree, that is a disability rating issue, not a service connection issue.

As such, the Board concludes that service connection is warranted for the Veteran's abdominal adhesions, and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for abdominal adhesions is granted. 


REMAND

GERD

The Veteran is currently service connected for GERD and receives a noncompensable rating.

In general, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.

Here, it is unclear what symptoms the Veteran currently experiences as a result of her service connected GERD.  It is noted that the Veteran is also service connected for fibromyalgia and for a dropped bladder, and she has been diagnosed with irritable bowel syndrome.

The Veteran has reported that during service she had retrosternal chest pain and a fundoplication procedure was performed to help relieve this condition.  She was noted to be asymptomatic in her Upper GI tract and esophagus at the time of her pre-discharge examination; but, since discharge, the Veteran appears to have developed some abdominal symptoms.  For example, in December 2008 the Veteran reported that she continues to experience pain in the chest area and arms.  Accordingly, the Board concludes that a VA examination is warranted to determine the specific impairment that is attributable to her GERD.

Neck pain 

The Veteran reported that she began having stiffness and neck pain in approximately January 2008.  Her claim was denied because it was found that she did not have a current, chronic neck disability.  However, the Veteran was seen by VA in January 2009 at which time it was noted that she had neck pain that was radiating down her left shoulder and arm with numbness in both arms.  An MRI was conducted in February 2009 which revealed tiny central disc protrusions in the cervical spine, but it is unclear from the medical record whether this should be considered a chronic disability; and additionally, whether the symptoms of pain, tingling, and numbness that the Veteran has reported experiencing are the result of this condition, or whether they are related to the Veteran's service connected fibromyalgia.  (At a VA fibromyalgia examination in August 2009, the Veteran reported tender points at C5-C7.)

As such, a VA examination should be provided to determine whether the Veteran has a chronic cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from July 2009 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of her service connected GERD.  The Veteran's claims file should be provided to the examiner and a complete rationale should be provided for any opinion expressed.

The examiner should identify the symptoms which are attributable to the Veteran's GERD, and should address the following questions: 

a)  does the Veteran's GERD cause persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; and, if so, are such symptoms accompanied by substernal or arm or shoulder pain to the extent that  the Veteran's GERD should be considered to be productive of considerable impairment of health?

b) does the Veteran's GERD cause symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia?

c) does the Veteran's GERD cause other symptom combinations that are productive of severe impairment of health? 
 
3.  Schedule the Veteran for a VA examination of her cervical spine.  The Veteran's claims file should be provided.  The examiner should determine whether the Veteran has a current, chronic cervical spine disability.  

In doing so, the examiner should specifically address the MRI in February 2009, the March 2008 examination report, and any role played by the already service connected fibromyalgia.  

In any case, if it is concluded that the Veteran has a chronic cervical spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a current neck disability either began during or was otherwise caused by the Veteran's military service.  A complete rationale should be provided for any opinion expressed. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


